Exhibit 21.1 Art’s-Way Manufacturing Co., Inc. and Subsidiaries As of November 30, 2015 Company Jurisdiction of Formation Art’s-Way Manufacturing International LTD Canada Art’s-Way Scientific, Inc. Iowa Art’s-Way Vessels, Inc. Iowa Ohio Metal Working Products/Art’s Way, Inc. Ohio Universal Harvester by Art’s-Way, Inc.* Iowa All Art’s-Way Manufacturing Co., Inc. subsidiaries are wholly-owned. *Effective on November 30, 2015, Universal Harvester by Art’s-Way, Inc. merged into Art’s-Way Manufacturing, Co., Inc.
